DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on July 17, 2020 has been entered and made of record.

Information Disclosure Statement
The information disclosure statement filed July 17, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Reference cite number 2 under Non-Patent Literature documents (Polo et al., “Review of Intraoperative Imaging and Planning Techniques in Permanent Seed Prostate Brachytherapy”) is missing from the record.  However, it has been cited in form PTO-892 and a copy is being provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program product, as claimed, under the broadest reasonable interpretation (BRI) of the claim as whole, covers both statutory and non-statutory embodiments that embraces subject matter that is not eligible for patent protection.  The BRI of computer program product can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  Examiner suggest submitting a narrowing amendment (i.e., “A non-transitory computer program product”) to cover the statutory embodiments in order to overcome the rejection.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. (U.S. Pat. No. 6,360,116) in view of Yu et al. (U.S. Pub. No. 2003/0130573).
	As to claims 1 and 14, Jackson, Jr. et al. teaches brachytherapy treatment planning system (i.e., “system for assisting a user in preparing a brachytherapy pre-operative plan and post-operative evaluation for prostate cancer”, Abstract); the system comprising a processor configured to (i.e., “computer 1”, Col. 3 line 66 through Col. 4 line 12)/Brachytherapy treatment planning method; the method comprising the steps of:
receive/receiving a planning image corresponding to at least a portion (i.e., “image scans”, Col. 3 line 66 through Col. 4 line 12); and
generate/generating a brachytherapy treatment plan (i.e., “Another option is the use of an automatic seed placement. The user may select from a number of pre-programmed seed placement strategies”, Col. 7 lines 53-63) comprising, for each of a plurality of brachytherapy seeds or catheters, a corresponding brachytherapy seed or catheter position in the planning image (i.e., “Seeds 18 are placed on nodes of a template on the image scan to indicate their position in relation to anatomical structures 16, 17”, Col. 7 lines 7-16) such that the plurality of brachytherapy seed or catheter positions in the planning image together satisfy a desired radioactive dose objective in the prostate (i.e., “desired pre-operative plan”, Col. 10 line 40 through Col. 11 line 14).
However, Jackson, Jr. et al. does not explicitly disclose the processor configured to: receive/receiving a pre-treatment image corresponding to the at least a portion of a prostate, the pre-treatment image being generated later in time to the planning image and earlier in time than the insertion of any brachytherapy seed or catheter into the prostate; and to map/mapping each brachytherapy seed or catheter position in the planning image to a corresponding position in the pre-treatment image by performing a registration between the planning image and the pre-treatment image.
Yu et al. teaches a processor configured to (i.e., “microprocessor 804”, Paragraph [0091]):
receive/receiving a pre-treatment image corresponding to the at least a portion of a prostate, the pre-treatment image (i.e., “FIG. 2B shows the updated outline 201’ of the patient’s prostate, as determined in step 105 of FIG. 1”, Paragraph [0060]) being generated later in time to the planning image (i.e., “FIG. 2A shows a preplan produced by step 101 of FIG. 1, in which an outline 201 of the patient’s prostate is shown with needle locations 203”, Paragraph [0060]) and earlier in time than the insertion of any brachytherapy seed or catheter into the prostate (See for example, “At the time of implantation, the prostate shape is updated and digitized in the operating room (OR) in step 105 utilizing a suitable imaging technique such as ultrasound. Another plan (“intraop plan”) may be required because of differences in the position, size and shape of the prostate which can occur in the interval between creation of the preplan in step 101 and the surgical implantation of radioactive sources”, Paragraph [0057]); and to
map/mapping each brachytherapy seed or catheter position in the planning image to a corresponding position in the pre-treatment image by performing a registration between the planning image and the pre-treatment image (See for example, “The multiplicity of potentially suitable plans created in steps 107 and 110 are generated by modifying the preplan through a process of mathematical optimization to match the updated prostate shape and size digitized in step 105”, Paragraph [0059]; and “Best registration of preplan onto the intraop prostate”, Paragraph [0062]).
Jackson, Jr. et al. and Yu et al. are combinable because they are from the field of digital image processing for brachytherapy planning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jackson, Jr. et al. by incorporating the receiving of a pre-treatment image corresponding to the at least a portion of a prostate, the pre-treatment image being generated later in time to the planning image and earlier in time than the insertion of any brachytherapy seed or catheter into the prostate, and the mapping of each brachytherapy seed or catheter position in the planning image to a corresponding position in the pre-treatment image by performing a registration between the planning image and the pre-treatment image.
The suggestion/motivation for doing so would have been to account for differences in the position, size and shape of the prostate which can occur in the interval between the creation of the planning image and the surgical implantation of radioactive sources.
Therefore, it would have been obvious to combine Yu et al. with Jackson, Jr. et al. to obtain the invention as specified in claims 1 and 14.

As to claim 13, Jackson, Jr. et al. teaches wherein the planning image is an X-ray image, or a CT image, or an MRI, image (i.e., Col. 5 lines 5-17) and/or wherein the pre-treatment image is an ultrasound image.

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. in view of Yu et al. as applied to claim 1 above, and further in view of Dehghan Marvast et al. (U.S. Pub. No. 2015/0306424).  The teachings of Jackson, Jr. et al. and Yu et al. have been discussed above.
As to claim 2, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein the planning image and the pre-treatment image each include a corresponding organ at risk; and wherein the processor is further configured to: display the pre-treatment image including the organ at risk; indicate, in the pre-treatment image, each brachytherapy seed or catheter position; and to either: a) identify, in the pre-treatment image, at least one brachytherapy seed or catheter position that intercepts the organ at risk, or b) indicate, in the pre-treatment image that no brachytherapy seed or catheter position intercepts the organ at risk.
Dehghan Marvast et al. teaches wherein the planning image and the pre-treatment image (i.e., “the base ultrasound image and the actual ultrasound image”, Paragraph [0056]) each include a corresponding organ at risk (i.e., “the prostate or a part of the prostate forming the region of interest, the rectum, the urethra, the bladder, et cetera are segmented … The registration transformation Tn-1→n can also be used to update the segmentations, in particular, the shapes and locations of all segmentations from the previous ultrasound image to the actual ultrasound image”, Paragraphs [0057]-[0058]); and
wherein the processor (i.e., “brachytherapy system 14”, Paragraph [0037]) is further configured to: display the pre-treatment image including the organ at risk (i.e., “display 12 for displaying, for instance, the ultrasound images, determined positions of brachytherapy seeds or of other elements within the person 2”, Paragraph [0046]);
indicate, in the pre-treatment image, each brachytherapy seed or catheter position (i.e., “display 12 for displaying, for instance, the ultrasound images, determined positions of brachytherapy seeds or of other elements within the person 2”, Paragraph [0046]); and to either:
a) identify, in the pre-treatment image, at least one brachytherapy seed or catheter position that intercepts the organ at risk, or b) indicate, in the pre-treatment image that no brachytherapy seed or catheter position intercepts the organ at risk (i.e., “The actual adaptively updated treatment plan may or may not differ from the previously adaptively updated treatment plan”, Paragraph [0058]).
Jackson, Jr. et al., Yu et al. and Dehghan Marvast et al. are combinable because they are from the field of digital image processing for brachytherapy planning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Jackson, Jr. et al. and Yu et al. by incorporating the planning image and the pre-treatment image each include a corresponding organ at risk, displaying the pre-treatment image including the organ at risk, indicating, in the pre-treatment image, each brachytherapy seed or catheter position, and to either: a) identify, in the pre-treatment image, at least one brachytherapy seed or catheter position that intercepts the organ at risk, or b) indicate, in the pre-treatment image that no brachytherapy seed or catheter position intercepts the organ at risk.
The suggestion/motivation for doing so would have been to visualize and accurately plan to ensure sufficient coverage while sparing organs at risk.
Therefore, it would have been obvious to combine Dehghan Marvast et al. with Jackson, Jr. et al. and Yu et al. to obtain the invention as specified in claim 2.

As to claim 3, Yu et al. teaches wherein the processor is further configured to: generate a revised brachytherapy treatment plan comprising, for each of the plurality of brachytherapy seeds or catheters, a corresponding revised brachytherapy seed or catheter position in the pre-treatment image such that the plurality of revised brachytherapy seed or catheter positions in the pre-treatment image together satisfy the desired radioactive dose objective in the prostate (i.e., “plan modifications”, Paragraphs [0061]-[0065]).

As to claim 4, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein generating the revised brachytherapy treatment plan comprises: for each brachytherapy seed or catheter position that is not identified as intercepting the organ at risk, maintaining its position in the pre-treatment image; and for each brachytherapy seed or catheter position that is identified as intercepting the organ at risk, adjusting its position in the pre-treatment image.
Dehghan Marvast et al. teaches wherein generating the revised brachytherapy treatment plan comprises: for each brachytherapy seed or catheter position that is not identified as intercepting the organ at risk, maintaining its position in the pre-treatment image (i.e., “The actual adaptively updated treatment plan may or may not differ from the previously adaptively updated treatment plan”, Paragraph [0058]); and for each brachytherapy seed or catheter position that is identified as intercepting the organ at risk, adjusting its position in the pre-treatment image (i.e., “dynamic dosimetry and planning technique, which entails an accurate and real-time localization of already implanted brachytherapy seeds and a modification of planned positions and of the number of remaining brachytherapy seeds, in order to cover up under radiated regions and avoid over radiating organs at risk”, Paragraph [0066]).
Therefore, in view of Dehghan Marvast et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jackson, Jr. et al. and Yu et al. by incorporating the generating of the revised brachytherapy treatment plan comprises: for each brachytherapy seed or catheter position that is not identified as intercepting the organ at risk, maintaining its position in the pre-treatment image, in order to visualize and accurately plan to ensure sufficient coverage while sparing organs at risk.

As to claim 5, Yu et al. teaches wherein generating the revised brachytherapy treatment plan comprises adding one or more new brachytherapy seeds or catheters to the plurality of brachytherapy seeds or catheters, each new brachytherapy seed or catheter having a corresponding added brachytherapy seed or catheter position in the pre-treatment image, such that the plurality of revised brachytherapy seed or catheter positions including the added brachytherapy seed or catheter positions in the pretreatment image together satisfy the desired radioactive dose objective in the prostate (i.e., “Selective deletion/addition of certain needles”, Paragraph [0065] and [0069]).

As to claim 10, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein the processor is further configured to segment the at least a portion of a prostate in the planning image and/or in the pre-treatment image by either i) using a model-based segmentation technique, or by ii) registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the at least a portion of a prostate. 
Dehghan Marvast et al. teaches the processor (i.e., “brachytherapy system 14”, Paragraph [0037]) is configured to segment the at least a portion of a prostate in the planning image and/or in the pre-treatment image (i.e., “the prostate or a part of the prostate forming the region of interest, the rectum, the urethra, the bladder, et cetera are segmented … The registration transformation Tn-1→n can also be used to update the segmentations, in particular, the shapes and locations of all segmentations from the previous ultrasound image to the actual ultrasound image”, Paragraphs [0057]-[0058]) by either i) using a model-based segmentation technique, or by ii) registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the at least a portion of a prostate (i.e., “The segmentation procedure and/or the determination of the treatment plan based on the resulting segmentations can be performed manually, semi-automatically or completely automatically … The registration transformation Tn-1→n can also be used to update the segmentations”, Paragraphs [0057]-[0058]).
Therefore, in view of Dehghan Marvast et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jackson, Jr. et al. and Yu et al. by incorporating the segmentation of the at least a portion of a prostate in the planning image and/or in the pre-treatment image by either i) using a model-based segmentation technique, or by ii) registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the at least a portion of a prostate, in order to visualize and accurately plan to ensure sufficient coverage while sparing organs at risk.

As to claim 11, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein the planning image and the pre-treatment image each include a corresponding organ at risk; and wherein the processor is further configured to segment the organ at risk in the planning image and/or the pre-treatment image using either a model-based segmentation technique, or by registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the organ at risk.
Dehghan Marvast et al. teaches wherein the planning image and the pre-treatment image each include a corresponding organ at risk (i.e., “the prostate or a part of the prostate forming the region of interest, the rectum, the urethra, the bladder, et cetera are segmented … The registration transformation Tn-1→n can also be used to update the segmentations, in particular, the shapes and locations of all segmentations from the previous ultrasound image to the actual ultrasound image”, Paragraphs [0057]-[0058]); and wherein the processor (i.e., “brachytherapy system 14”, Paragraph [0037]) is further configured to segment the organ at risk in the planning image and/or the pre-treatment image using either a model-based segmentation technique, or by registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the organ at risk (i.e., “The segmentation procedure and/or the determination of the treatment plan based on the resulting segmentations can be performed manually, semi-automatically or completely automatically … The registration transformation Tn-1→n can also be used to update the segmentations”, Paragraphs [0057]-[0058]).
Therefore, in view of Dehghan Marvast et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jackson, Jr. et al. and Yu et al. by incorporating the planning image and the pre-treatment image each include a corresponding organ at risk, and to segment the organ at risk in the planning image and/or the pre-treatment image using either a model-based segmentation technique, or by registering the planning image and/or the pre-treatment image to an anatomical atlas that includes the organ at risk, in order to visualize and accurately plan to ensure sufficient coverage while sparing organs at risk.

As to claim 12, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein the planning image and the pre-treatment image each include a corresponding organ at risk; wherein the processor is further configured to segment the at least a portion of a prostate and the organ at risk in the planning image using either a model-based segmentation technique, or by registering the planning image to an anatomical atlas that includes the at least a portion of a prostate and the organ at risk; and to segment the at least a portion of a prostate and the organ at risk in the pre-treatment image by performing a non-rigid registration between the planning image and the pre-treatment image.
Dehghan Marvast et al. teaches wherein the planning image and the pre-treatment image each include a corresponding organ at risk (i.e., “the prostate or a part of the prostate forming the region of interest, the rectum, the urethra, the bladder, et cetera are segmented … The registration transformation Tn-1→n can also be used to update the segmentations, in particular, the shapes and locations of all segmentations from the previous ultrasound image to the actual ultrasound image”, Paragraphs [0057]-[0058]); wherein the processor (i.e., “brachytherapy system 14”, Paragraph [0037]) is further configured to segment the at least a portion of a prostate and the organ at risk in the planning image using either a model-based segmentation technique, or by registering the planning image to an anatomical atlas that includes the at least a portion of a prostate and the organ at risk (i.e., “The segmentation procedure and/or the determination of the treatment plan based on the resulting segmentations can be performed manually, semi-automatically or completely automatically … The registration transformation Tn-1→n can also be used to update the segmentations”, Paragraphs [0057]-[0058]); and to segment the at least a portion of a prostate and the organ at risk in the pre-treatment image by performing a non-rigid registration between the planning image and the pre-treatment image (i.e., “The segmentation procedure and/or the determination of the treatment plan based on the resulting segmentations can be performed manually, semi-automatically or completely automatically … The registration transformation Tn-1→n can also be used to update the segmentations”, Paragraphs [0057]-[0058]).
	Therefore, in view of Dehghan Marvast et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jackson, Jr. et al. and Yu et al. by incorporating the planning image and the pre-treatment image each include a corresponding organ at risk, segmenting the at least a portion of a prostate and the organ at risk in the planning image using either a model-based segmentation technique, or by registering the planning image to an anatomical atlas that includes the at least a portion of a prostate and the organ at risk, and to segment the at least a portion of a prostate and the organ at risk in the pre-treatment image by performing a non-rigid registration between the planning image and the pre-treatment image, in order to visualize and accurately plan to ensure sufficient coverage while sparing organs at risk.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. in view of Yu et al. as applied to claim 1 above, and further in view of Fenster et al. (U.S. Pat. No. 6,610,013).  The teachings of Jackson, Jr. et al. and Yu et al. have been discussed above.
As to claim 6, Jackson, Jr. et al. and Yu et al. do not explicitly disclose wherein the planning image and the pre-treatment image each include a corresponding organ at risk, wherein each of the plurality of brachytherapy seeds or catheters includes a corresponding insertion trajectory in the planning image, and wherein the processor is further configured to: map each insertion trajectory in the planning image to a corresponding insertion trajectory in the pre-treatment image using the registration between the planning image and the pre-treatment image.
Fenster et al. teaches the planning image and the pre-treatment image each include a corresponding organ at risk (i.e., “The objective of The segmentation algorithm is to extract the prostate shape and volume from the image. While segmentation of the prostate is described herein, it is understood by those skilled in the art that the same approach may be applied to the bladder and rectal wall”, Col. 8 line 54 through Col. 9 line 10), wherein each of the plurality of brachytherapy seeds or catheters includes a corresponding insertion trajectory in the planning image (i.e., “When the 3D image is obtained, a series of lines are superimposed onto it, each one corresponding to the projected trajectory of a needle”, Col. 8 lines 47-52), and wherein the processor is further configured to (i.e., Col. 7 lines 14-33): map each insertion trajectory in the planning image to a corresponding insertion trajectory in the pre-treatment image using the registration between the planning image and the pre-treatment image (i.e., Col. 7 line 57 through Col. 8 line 15; and Col. 8 lines 47-52).
Jackson, Jr. et al., Yu et al. and Fenster et al. are combinable because they are from the field of digital image processing for brachytherapy planning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Jackson, Jr. et al. and Yu et al. by incorporating the planning image and the pre-treatment image each include a corresponding organ at risk, each of the plurality of brachytherapy seeds or catheters includes a corresponding insertion trajectory in the planning image, and mapping each insertion trajectory in the planning image to a corresponding insertion trajectory in the pre-treatment image using the registration between the planning image and the pre-treatment image.
The suggestion/motivation for doing so would have been to assess potential pubic arch interference.
Therefore, it would have been obvious to combine Fenster et al. with Jackson, Jr. et al. and Yu et al. to obtain the invention as specified in claim 6.

As to claim 7, Fenster et al. teaches wherein the processor is further configured to: display the pre-treatment image including the organ at risk (i.e., Col. 8 lines 47-52); indicate, in the pre-treatment image, each brachytherapy seed or catheter position and its corresponding insertion trajectory (i.e., “projected trajectory of a needle”, Col. 8 lines 47-52); and to either: a) identify, in the pre-treatment image, at least one brachytherapy seed or catheter position that intercepts the organ at risk and/or identify, in the pre-treatment image, at least one insertion trajectory that intercepts the organ at risk, or b) indicate, in the pre-treatment image that no brachytherapy seed or catheter position intercepts the organ at risk and/or indicate, in the pre-treatment image that no insertion trajectory intercepts the organ at risk (i.e., “assess potential pubic arch interference”, Col. 8 lines 47-52).

As to claim 8, Fenster et al. teaches wherein the processor is configured to identify, in the pre-treatment image, at least one insertion trajectory that intercepts the organ at risk (i.e., “assess potential pubic arch interference”, Col. 8 lines 47-52), and wherein the system is further configured to: adjust, in the pre-treatment image, the at least one identified insertion trajectory such that it does not intercept the organ at risk (i.e., “re-plan”, Col. 9 lines 12-30).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. in view of Yu et al. and Fenster et al. as applied to claim 8 above, and further in view of Bharat et al. (U.S. Pub. No. 2017/0301088).  The teachings of Jackson, Jr. et al., Yu et al. and Fenster et al. have been discussed above.
As to claim 9, Jackson, Jr. et al., Yu et al. and Fenster et al. do not explicitly disclose wherein the adjusting is performed without adjusting the corresponding brachytherapy seed or catheter position.
Bharat et al. teaches the adjusting is performed without adjusting the corresponding brachytherapy seed or catheter position (i.e., “The process may then determine and/or refine one or more of estimated and/or planned catheter trajectories, estimated intersection with one or more image planes, distance (e.g., actual and/or estimated) to a point of intersection with an image plane, catheter bending and/or catheter deflection at least based upon the information related to the catheter position and/or orientation that may be stored in a memory of the system”, Paragraph [0137]).
Jackson, Jr. et al., Yu et al., Fenster et al. and Bharat et al. are combinable because they are from the field of digital image processing for brachytherapy planning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Jackson, Jr. et al., Yu et al. and Fenster et al. by incorporating the adjusting is performed without adjusting the corresponding brachytherapy seed or catheter position.
The suggestion/motivation for doing so would have been to avoid intersection with any restricted areas.
Therefore, it would have been obvious to combine Bharat et al. with Jackson, Jr. et al., Yu et al. and Fenster et al. to obtain the invention as specified in claim 9.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. (U.S. Pat. No. 6,360,116) in view of Yu et al. (U.S. Pub. No. 2003/0130573) and Bharat et al. (U.S. Pub. No. 2017/0301088).
As to claim 15, Jackson, Jr. et al. in view of Yu et al. teach a processor to carry out the method steps of claim 14 (Refer to claim 14 above).
However, the combination of Jackson, Jr. et al. and Yu et al. do not explicitly disclose the computer program product comprising the instructions to be executed by the processor.
Bharat et al. teaches a computer program product comprising instructions to be executed by a processor (i.e., Paragraphs [0143]-[0144]).
Jackson, Jr. et al., Yu et al. and Bharat et al. are combinable because they are from the field of digital image processing for brachytherapy planning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jackson, Jr. et a. and Yu et al. by incorporating the computer program product comprising instructions to be executed by the processor.
The suggestion/motivation for doing so would have been to carry out the method in conventional computer systems.
Therefore, it would have been obvious to combine Bharat et al. with Jackson, Jr. et al. and Yu et al. to obtain the invention as specified in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664